Case 1:19-cv-04304-ILG-SJB Document 73 Filed 07/13/20 Page 1 of 2 PageID #: 1209


                                                                       Kathryn Lee Boyd
                                                                       Partner
                                                                       P: (646) 502-9515
                                                                       E: lboyd@hechtpartners.com

                                            July 13, 2020
 VIA ECF

 The Honorable I. Leo Glasser
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:    Greene, et al. v. Kabbalah Centre International, Incorporated, et al.,
        19-cv-4304 (ILG) (SJB)

 Dear Judge Glasser:

        We represent Plaintiffs in the above-referenced matter and write in response to Defendants’
 Notice of Supplemental Authority, Dkt. 72, regarding Our Lady of Guadalupe School v.
 Morrissey-Berru, No. 19-267, 591 U.S. ___ (2020).

          Morrissey-Berru further clarified the fact-intensive nature of the “ministerial exception” to
 laws governing the employment relationship between a “religious institution and certain key
 employees.” 591 U.S. ___, ___ (slip op. at 2). The Supreme Court held that even “religious
 institutions [do not] enjoy a general immunity from secular laws.” Id. (slip op. at 10). Courts “are
 bound to stay out of employment disputes” only when, after a fact-intensive inquiry, a court
 determines a dispute to “involv[e] [employees] holding certain important positions with churches
 and other religious institutions.” Id. (slip op. at 10-11).

         It was undisputed that the schools in Morrissey-Berru were religious. In contrast,
 Defendants here adamantly insisted that the Centre was not a religious institution. See Am. Compl.
 ¶ 45, Dkt. 44. Further, Plaintiffs’ roles were not ministerial. Unlike the teacher plaintiffs in
 Morrissey-Berru, who “both performed vital religious duties,” 591 U.S. __, __ (slip op. at 21),
 Plaintiffs here performed janitorial, clerical, and administrative functions. See, e.g., Am. Compl.
 ¶¶ 48-50. The chevre were trained for work at the Centre by learning, for example, “(i) how to
 run a kitchen, (ii) how to order Centre supplies, (iii) how to decorate, including using flowers and
 candles to make rooms feel more inviting, (iv) how to use the Centre’s calendaring system, (v)
 setting up cleaning schedules, (vi) building alarm codes, (vii) how to manage conflict among
 employees, and (viii) how to ensure that classes were recorded.” Id. ¶ 48. The chevre also worked
 as personal servants for the Bergs, bringing them food and walking their dogs. See, e.g., id. ¶¶ 72-
 74.

        Taking such facts as true, the ministerial exception cannot plausibly apply here. The
 determination of whether an institution is a “church” and whether an individual is a “minister”



                        125 Park Avenue, 25th Floor, New York, NY 10017
Case 1:19-cv-04304-ILG-SJB Document 73 Filed 07/13/20 Page 2 of 2 PageID #: 1210

 Greene, et al. v. Kabbalah Centre International Incorporated, et al.
 July 13, 2020
 Page 2

 requires a fact-intensive inquiry in which a court must “take all relevant circumstances into account
 and [ ] determine whether each particular position implicate[s] the fundamental purpose of the
 [ministerial] exception.” 591 U.S. ___, ___ (slip op. at 22). Such an evidence-based inquiry is
 both impossible and inappropriate on a motion to dismiss.1


 Respectfully,

 /s/ Kathryn Lee Boyd
 Kathryn Lee Boyd
 Shira Lauren Feldman
 HECHT PARTNERS LLP


 /s/ Melinda R. Coolidge
 Melinda R. Coolidge (pro hac vice motion forthcoming)
 HAUSFELD LLP

 cc:     Counsel for All Defendants (via ECF)




 1
  The district court decisions in Morrissey-Berru were both made at summary judgment after development of
 “abundant record evidence.” See 591 U.S. ___, ___ (slip op. at 6, 9, 21).


                          125 Park Avenue, 25th Floor, New York, NY 10017
